Citation Nr: 1717329	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  14-29 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction as secondary to service-connected ischemic heart disease and/or service-connected diabetes mellitus, type 2.

2.  Entitlement to service connection for hypertension as secondary to service-connected ischemic heart disease and/or service-connected diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a written and signed statement received in January 2017, prior to the promulgation of a Board decision, the Veteran, through the representative, indicated that he no longer wished to pursue the appeal of service connection for erectile dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Issue of Service Connection for Erectile Dysfunction

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement, received in January 2017, the Veteran, through the representative, withdrew the perfected appeal of service connection for erectile dysfunction as secondary to service-connected ischemic heart disease and/or service-connected diabetes mellitus, type 2.  As the Veteran has withdrawn the appeal on this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.  38 U.S.C.A. § 7104 (West 2014).


ORDER

The appeal of service connection for erectile dysfunction as secondary to service-connected ischemic heart disease and/or service-connected diabetes mellitus, type 2, having been withdrawn, is dismissed.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of service connection for hypertension.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c),(d) (2016).
In this case, the Veteran does not contend that the current hypertension is directly related to service (i.e., had its onset in service or is etiologically related to service).  Instead, the Veteran has consistently contended that the current hypertension is secondary to the service-connected ischemic heart disease and/or service-connected diabetes mellitus.  See August 2012 Notice of Disagreement.

In this case, in an October 2011 VA examination for diabetes mellitus, the VA examiner opined that the hypertension is worsened or increased (aggravated) by the diabetes because the hypertension pre-existed the diagnosis of diabetes and there is a known interrelationship between hypertension, diabetes, and atherosclerosis (ischemic heart disease).  Significantly, however, the VA examiner did not establish a baseline level of severity of the hypertension; as such, the October 2011 VA examiner's opinion is of little probative value.  See 38 C.F.R. § 3.310 (VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disability or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury).

The Veteran underwent a VA examination for hypertension in May 2012.  The VA examiner indicated that the hypertension antedated the diabetes by several years; however, the VA examiner did not opine as to whether the current hypertension was caused or aggravated by the service-connected ischemic heart disease and/or service-connected diabetes mellitus.  In this regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

While another examination of the Veteran is not necessary as to the appeal of service connection for hypertension, there is no medical opinion of record that adequately addresses whether the current hypertension was caused or aggravated by the service-connected ischemic heart disease and/or service-connected diabetes mellitus.  As current hypertension is clearly established by the evidence already of record (see May 2012 VA examination report), only an addendum medical opinion is necessary to assist in determining the etiology of the current hypertension.  

Accordingly, the issue of service connection for hypertension is REMANDED for the following actions:

1. Request that an appropriate medical professional review the electronic file and provide an addendum medical opinion to assist in determining the etiology of the current hypertension.  The relevant documents in the electronic file, to include in VBMS and Virtual VA, should be made available to, and be reviewed by, the VA examiner (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the current hypertension is caused by the service-connected ischemic heart disease?

b) If not caused by the service-connected ischemic heart disease, is it at least as likely as not (50 percent probability or greater) that the hypertension is aggravated (worsened in severity beyond the natural progression of the disease) by the service-connected ischemic heart disease?  If the VA examiner opines that the hypertension is aggravated by the ischemic heart disease, he/she should indicate the baseline level of severity of the hypertension (i.e., the degree of disability before aggravation and the current degree of disability).

c) Is it at least as likely as not (50 percent probability or greater) that the current hypertension is caused by the service-connected diabetes mellitus?

d) If not caused by the service-connected diabetes mellitus, is it at least as likely as not (50 percent probability or greater) that the hypertension is aggravated (worsened in severity beyond the natural progression of the disease) by the service-connected diabetes mellitus?  If the VA examiner opines that the hypertension is aggravated by the diabetes mellitus, he/she should indicate the baseline level of severity of the hypertension (i.e., the degree of disability before aggravation and the current degree of disability).

In rendering the opinions requested in paragraphs 
a) through d), the VA examiner should assume, as fact, that the Veteran has a current diagnosis of hypertension and is service-connected for ischemic heart disease and diabetes mellitus.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

2. After completion of the above and any additional development deemed necessary, readjudicate the issue of service connection for hypertension as secondary to service-connected ischemic heart disease and/or service-connected diabetes mellitus in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


